

117 HR 2104 IH: Restored, Equitable, Coronavirus Adjusted Lodging Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2104IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Posey (for himself and Mr. Crist) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit the Administrator of General Services from setting Continental United States (CONUS) per diem-reimbursements rates below a certain level, and for other purposes. 
1.Short titleThis Act may be cited as the Restored, Equitable, Coronavirus Adjusted Lodging Act of 2021 or the RECAL Act.  2.Continental United States (CONUS) per diem–reimbursement ratesNotwithstanding in any other provision of law, in setting the per diem rates for fiscal years 2022 and 2023 pursuant to sections 5702 and 5707 of title 5, United States Code, the Administrator of General Services may not set a lodging allowance rate for any location within the Continental United States at a level that is less than the rate set by GSA Per Diem Bulletin FTR 20–01, dated August 8, 2019. 
